In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00131-CR



          JESUS EDUARDO PEREZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




            On Appeal from the County Court
                 Lamar County, Texas
                Trial Court No. C-11693




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                         MEMORANDUM OPINION

            Jesus Eduardo Perez appeals a judgment of the County Court of Lamar County that

awarded a twenty-foot, gooseneck, flatbed trailer to the North Texas Auto Theft Task Force for

official purposes, pursuant to Article 47.01a(b)(1) of the Texas Code of Criminal Procedure. 1 In

his pro se appeal, Perez asserts that (1) the trailer was unreasonably seized in violation of his

Fourth Amendment rights, (2) there was an inadequate basis for the initial seizure of the trailer,

(3) there was an inadequate investigation, and (4) since a notice of hearing in the justice court

cited Article 47.01(a), that provision should control. Because we find that (1) Perez’s Fourth

Amendment complaint was not preserved, (2) there was an adequate basis for the initial seizure,

(3) Perez’s complaint regarding the investigation is without merit, and (4) any error or

irregularity in the justice court is moot, we will affirm the trial court’s judgment.

I.          Background

            After Perez purchased the trailer from an individual in the State of Oklahoma, he took it

to the task force for an inspection2 in order to register it in Texas. While inspecting the trailer,

Detective David Rowton saw signs that led him to believe that the trailer had been stolen or that

the serial number had been removed, altered, or obliterated. Rowton testified that somebody had

scraped and painted the gooseneck3 of the trailer and the gusset,4 while the rest of the trailer had


1
    See TEX. CODE CRIM. PROC. ANN. art. 47.01a(b)(1).
2
 See TEX. TRANSP. CODE ANN. § 501.032 (requiring, in some circumstances, an identification number inspection for
a motor vehicle, trailer, or semitrailer).
3
    Rowton described the gooseneck as the large support that ties to the vehicle.
4
    Rowton identified the gusset as the triangle portion of the gooseneck.
                                                             2
been untouched. He explained that the gusset is a location where a manufacturer will adhere its

identification numbers. He opined that the alteration indicated that there had been tampering to

hide the identity of the trailer and that the trailer may have been stolen.

            When Rowton wiped away dust and oxidation from the gooseneck, he noticed

pinstriping, and he explained that some manufacturers place unique pinstriping on their trailers.

The State introduced photographs that showed the detail of the pinstriping. Rowton also applied

paint remover to the gusset and removed paint, which revealed a partial foil sticker.                 He

explained that a common way for manufacturers to place a serial number on their trailers is with

a Mylar or foil sticker or a riveted metal plate. He also acknowledged that a foil sticker could

have been an assigned number from a different state. Rowton found another location on the

trailer where another sticker had been applied at some point that was the same shape and size as

a state inspection sticker. He testified that the top support of the gooseneck, which had been

scraped and painted over, is typically where a manufacturer will put its name. Although Perez

had an Arkansas title with a vehicle identification number (VIN), he could not match it to the

trailer.

            Based on his inspection, Rowton determined that the trailer was manufactured,5 believed

there was probable cause to believe that the VIN had been intentionally altered to conceal its

identity, and concluded that the trailer was stolen property. At that point, he seized the trailer

under Section 501.158 of the Texas Transportation Code.




5
    The Arkansas title produced by Perez listed the trailer associated with that title as homemade.
                                                             3
        After seizing the trailer, Rowton continued his investigation. He searched, without

success, for a manufacturer’s confidential VIN.         He contacted a retired investigator who

identified the trailer as manufactured by Tex-Nex, based on the pinstriping. Rowton also found a

sticker on an axle that indicated that it had been shipped in 2004, but the shipper did not keep

records from that far back. He testified that manufacturers do not typically manufacture the axle

before a trailer is built.

        Rowton also talked with Perez, the person from whom Perez said he bought the trailer,

and the person identified as the one who built it. Joshua Posey, identified as the builder, said that

he did not build it, that he only placed boards on it, and that he bought the trailer from an elderly

man who had the trailer in a pasture. Rowton testified that the person from whom Perez bought

the trailer said he had bought from a person named Brian, who gave him an Arkansas title that he

gave to Perez. This person told Rowton that he never noticed alterations to the trailer.

        Perez offered into evidence certified copies of documents from the Arkansas Department

of Finance and Administration that showed the registration of a trailer in Arkansas. Those

documents showed that a “homemade or other trailer of a type which was built without a

manufacturer’s” VIN was registered to Joshua Posey of Mena, Arkansas, on November 7, 2008,

with an issued VIN of ARKAVTL0180438299 and a title number of 66030820215.                       The

documents also showed that a duplicate title was issued to Posey for a homemade trailer with the

same VIN on June 21, 2019, with a title number of 761010143053 and a previous title number of

57011206268.



                                                 4
        Although Perez told Rowton that it was an Arkansas-made trailer with an Arkansas title,

Rowton pointed out to Perez that the trailer did not match the Arkansas title. Rowton testified

that, even if Arkansas had applied a VIN to the trailer, it had been removed or obliterated. He

testified that he has seen the kinds of stickers that Arkansas uses when it assigns a VIN, which

are small foil stickers, and that he found a small piece of a foil sticker on the trailer. He also

testified that the photographs showing the pinstriping on a Tex-Nex trailer had been identified as

an exact match with the pinstriping on the trailer in question. Rowton also acknowledged that

some manufacturers may sell unfinished trailers but maintained that those are still manufactured

trailers.

        Perez testified that he bought the trailer from a man in Oklahoma, who bought it from

Brian, who bought it from the man who bought it from a farmer in Arkansas. He believed that

the entire trailer had been painted when he bought it. He maintained that Rowton had scraped

the sticker off during his inspection. He testified that there was at least part of a sticker on the

trailer that Rowton scraped off. Perez also maintained that it took Posey a year to one and one-

half years to finish the trailer.

        He also testified that he contacted the prior owner of Tex-Nex, who told him that they put

nine-to-thirteen-digit serial numbers on their trailers, and he informed him where Tex-Nex put

those numbers. Perez said that he looked at that place on the trailer and that the number was not

there. When he told this to the owner, he found out that not all of Tex-Nex’s trailers had serial

numbers and that Tex-Nex had sold unfinished trailers in Arkansas. Perez also testified that he



                                                 5
talked to Posey who said that he told Rowton that he had bought an unfinished trailer and

finished it.

        After brief closing arguments, the trial court entered its judgment that the trailer be

awarded to the task force for official purposes, pursuant to Article 47.01a(b)(1) of the Texas

Code of Criminal Procedure.

II.     Applicable Law

        As applicable to this case, Section 501.158 of the Texas Transportation Code authorizes a

peace officer to “seize a vehicle . . . without a warrant if the officer has probable cause to believe

that the vehicle . . . is stolen.” TEX. TRANSP. CODE ANN. § 501.158(a)(1). When a vehicle is

seized under Section 501.158, it is “treated as stolen property for the purposes of custody and

disposition of the vehicle.” TEX. TRANSP. CODE ANN. § 501.158(b); see City of Dallas v. VSC,

LLC, 347 S.W.3d 231, 234 (Tex. 2011).

        When, as in this case, no criminal action is pending relating to the seized vehicle, the

disposition of the vehicle is determined by a hearing pursuant to Article 47.01a of the Texas

Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 47.01a. Under Article 47.01a, a

court with jurisdiction as a magistrate in the county where the property is held “may hold a

hearing to determine the right of possession of the property.” TEX. CODE CRIM. PROC. ANN. art.

47.01a(a). At the hearing “any interested person may present evidence showing that the property

was not acquired by theft or another offense or that the person is entitled to possess the

property.” TEX. CODE CRIM. PROC. ANN. art. 47.01a(c).



                                                  6
        However, if the evidence at the hearing shows that (1) “probable cause exists to believe

that the property was acquired by theft or by another manner that makes its acquisition an

offense and” (2) “the identity of the actual owner of the property cannot be determined,” the

court is required to order the officer to: “(1) deliver the property to a government agency for

official purposes; (2) deliver the property to a person authorized by Article 18.17 of [the Code of

Criminal Procedure] to receive and dispose of the property; or (3) destroy the property.” TEX.

CODE CRIM. PROC. ANN. art. 47.01a(b).

        When a hearing is before the trial court, the trial court is the fact-finder. As fact-finder, it

is “the sole judge of the credibility of the witnesses and the weight to be given their testimony

and may ‘believe all of [the] witnesses’ testimony, portions of it, or none of it.’” Williamson v.

State, 589 S.W.3d 292, 297 (Tex. App.—Texarkana 2019, pet. ref’d) (quoting Thomas v. State,

444 S.W.3d 4, 10 (Tex. Crim. App. 2014)). “We give ‘almost complete deference to a [fact-

finder]’s decision when that decision is based upon an evaluation of credibility.’” Id. (quoting

Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App. 2008)).

III.    Analysis

        A.       Perez’s Fourth Amendment Complaint Was Not Preserved

        In his brief, Perez asserts that his rights under the Fourth Amendment6 were violated

when the trailer was unreasonably seized. It is unclear whether Perez is asserting that the trailer

was unreasonably seized when Rowton seized it at the inspection, or whether he is asserting that



6
 See U. S. CONST. amend. IV (“The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated . . . .”).
                                                       7
it was unreasonably seized at the disposition hearing. In either scenario, however, Perez has not

preserved this issue for our review.

       “Preservation of error is a systemic requirement on appeal.” Ford v. State, 305 S.W.3d

530, 532 (Tex. Crim. App. 2009) (citing Haley v. State, 173 S.W.3d 510, 515 (Tex. Crim. App.

2005)). We should not address the merits of an issue that has not been preserved for appeal. Id.

“[A] court of appeals should review preservation of error on its own motion,” even if no party

has raised the issue. Id. at 532–33.

       To preserve an issue for appellate review, “a party must make a timely objection to the

trial court or make some request or motion apprising the trial court of the party’s specific

complaint and obtain a ruling, or refusal to rule, on the objection or motion from the trial court.”

Minter v. State, 570 S.W.3d 941, 943 (Tex. App.—Texarkana 2019, no pet.) (citing TEX. R. APP.

P. 33.1(a)). “Almost all error—even constitutional error—may be forfeited if the appellant fails

to object.” Proenza v. State, 541 S.W.3d 786, 808 (Tex. Crim. App. 2017) (citing Fuller v. State,

253 S.W.3d 220, 232 & n.48 (Tex. Crim. App. 2008)). The preservation requirement applies to

challenges asserted under the Fourth Amendment. See Butler v. State, 300 S.W.3d 474, 480–81

(Tex. App.—Texarkana 2009, pet. ref’d). Because Perez did not assert this complaint in the trial

court, he has not preserved this issue for our review. We overrule this issue.

       B.      There Was a Sufficient Basis for the Initial Seizure

       Perez also complains that there was an insufficient basis for the initial seizure of the

trailer. He asserts that, when the trailer was initially seized, Rowton indicated that it was seized



                                                 8
due to Section 31.11 of the Texas Penal Code. See TEX. PENAL CODE ANN. § 31.11.7 Yet, he

argues, he was not charged with this offense.

        Perez cites to no testimony or evidence in the record, and we find none, that supports his

complaint that Rowton ever maintained that he seized the trailer under Section 31.11 of the

Texas Penal Code. Rather, Rowton testified that he seized the trailer pursuant to Section

501.158 of the Texas Transportation Code.

        Even if we construe Perez’s argument to be that there was an insufficient basis to seize

the trailer pursuant to Section 501.158, we find that Rowton had sufficient cause to do so. Under

that statute, Rowton was authorized to seize the trailer if he had “probable cause to believe” it

was stolen. TEX. TRANSP. CODE ANN. § 501.158(a)(1). Rowton testified that, when he initially

inspected the trailer, he saw signs that it may have been stolen. The gooseneck and the gusset of

the gooseneck, where a manufacturer would typically put its name and unique pinstriping and

attach a VIN with a Mylar, foil, or metal tag, had been recently scraped and painted. He noted

that the rest of the trailer had not been painted recently.                   Further, even though Rowton

determined from his inspection of the trailer that it had been manufactured and did not have a

VIN, the Arkansas title that Perez gave him indicated that the trailer associated with that title was

homemade and had a VIN.

        Based on this evidence, we find that Rowton had probable cause to believe8 that the

trailer was stolen and to take possession of it under Section 501.158. For that reason, we find


7
 Section 31.11 provides that it is a class A misdemeanor to knowingly or intentionally remove, alter, or obliterate a
serial number or other permanent identification marking on tangible property, or to possess, sell, or offer for sale
tangible personal property that the person knows or should know that the serial number or other permanent
identification marking has been removed, altered, or obliterated. TEX. PENAL CODE ANN. § 31.11(a), (d).
                                                         9
that Rowton had a sufficient basis to seize the trailer pursuant to Section 501.158 of the Texas

Transportation Code.9 We overrule this issue.

        C.       Perez’s Complaint Regarding the Investigation is Without Merit

        Perez also complains that Rowton did not perform an adequate investigation.                           He

complains that Rowton did not locate the previous owners and makers of the trailer, that he did

not contact the State of Arkansas to determine its procedures for issuing VINs, and that any

hidden VIN was not matched with a theft report.

        Initially, we note that Rowton testified that he contacted the previous owners identified

by Perez, including both the person from whom Perez purchased the trailer and Posey, to whom

an Arkansas title was issued. This complaint is without merit.

        Further, Perez’s complaint regarding Rowton not contacting the State of Arkansas

assumes that the trailer is the same trailer for which Posey was issued an Arkansas title.

However, Rowton’s investigation after seizing the trailer, including the discovery of a partial foil

tag where a manufacturer would typically place a VIN and the distinctive pinstriping that

matched the pinstriping used by Tex-Nex, led him to conclude that the trailer was manufactured.

Yet the Arkansas title issued to Posey indicated that the trailer associated with that title was

homemade and that it had been issued a VIN. Because the trailer was manufactured and had no

8
 The Texas Supreme Court has stated that “Texas law permits a police officer to seize, without a warrant, vehicles
that reasonably appear to have been stolen.” VSC, LLC, 347 S.W.3d at 234 (citing TEX. TRANSP. CODE ANN.
§ 501.158(a)).
9
 Perez also wonders why he was not charged, ticketed, or fined if Rowton believed that he had violated the Texas
Penal Code. However, neither Section 501.158 of the Texas Transportation Code nor Article 47.01a of the Texas
Code of Criminal Procedure requires that anyone be charged with a crime in order to seize or dispose of a vehicle
when there is probable cause to believe it is stolen. See TEX. TRANSP. CODE ANN. § 501.158; TEX. CODE CRIM.
PROC. ANN. art. 47.01a(b).
                                                       10
VIN, the evidence did not show that the trailer was the same trailer for which Posey was issued

the Arkansas title. Perez does not explain, and we fail to see, how Rowton contacting the State

of Arkansas to determine its procedure for issuing VIN’s would have changed these facts.

          Finally, since the evidence did not show that there was a hidden VIN and did show that

any VIN had been removed or obliterated, it would have been impossible to match the unknown

VIN to any theft report. Because Perez’s complaints about Rowton’s investigation are without

merit, we overrule this issue.

          D.      Any Error or Irregularity in the Justice Court is Moot

          Perez also asserts that, because a notice of hearing in the justice court cited Article

47.01(a) of the Texas Code of Criminal Procedure,10 the trailer should never have been seized.

He reasons that, since no other party contested his rights to the trailer, it should not have been

seized.

          This case was originally brought in the Lamar County Justice Court, Precinct 5, Place 2.

The notice of the hearing to determine the right of possession to the trailer stated that the hearing

was pursuant to Article 47.01(a), rather than Article 47.01a, as did the order of possession

entered by the justice court.11 However, Perez appealed the justice court’s judgment to the

County Court of Lamar County. The Texas Rules of Civil Procedure provide that, when an

action has been appealed from the justice court to the county court, “[t]he case must be tried de


10
  See TEX. CODE CRIM. PROC. ANN. art. 47.01(a) (providing that “an officer who comes into custody of property
alleged to have been stolen shall hold it subject to the order of the proper court only if the ownership of the property
is contested or disputed”).
11
 This appears to be a clerical error since the justice court awarded possession to the task force, which it could do
under Article 47.01a but not under Article 47.01(a).
                                                          11
novo in the county court. A trial de novo is a new trial in which the entire case is presented as if

there had been no previous trial.” TEX. R. CIV. P. 506.3.12 The effect of having a new trial “as if

there had been no previous trial” is that any non-jurisdictional error or irregularity in the justice

court becomes a nullity, and any challenge based on such error or irregularity is moot. See

Maldonado v. Margo Props., LLC, No. 13-15-00500-CV, 2016 WL 4578406, at *1–2 (Tex.

App.—Corpus Christi Sept. 1, 2016, pet. dism’d. w.o.j.) (mem. op.).                             For that reason, we

overrule this issue.

IV.         Disposition

            For the reasons stated, we affirm the trial court’s judgment.




                                                                   Charles van Cleef
                                                                   Justice

Date Submitted:               July 18, 2022
Date Decided:                 August 18, 2022

Do Not Publish




12
     The Texas Code of Criminal Procedure states,

            Appeals from a hearing in a . . . justice court under Article 47.01a of this code shall be heard by a
            county court or statutory county court. The appeal is governed by the applicable rules of
            procedure for appeals for civil cases in justice courts to a county court or statutory county court.

TEX. CODE CRIM. PROC. ANN. art. 47.12(b).
                                                            12